Citation Nr: 0425187	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right knee disability, 
claimed as secondary to service-connected left ankle fracture 
with traumatic changes and marked limitation of motion.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

The Board notes that while the veteran's appeal originally 
included a claim of entitlement to service connection for 
arthritis of the knees, legs, and right ankle, he withdrew 
that claim in May 2004.  See 38 C.F.R. § 20.204 (2003).


FINDING OF FACT

The veteran's right knee disability resulted from weakness 
residual to his service-connected left ankle fracture with 
traumatic changes and marked limitation of motion. 


CONCLUSION OF LAW

Right knee disability is proximately due to service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  As the Board's decision herein 
constitutes a complete grant of the benefit sought on appeal, 
no further action is required to comply with the VCAA and the 
implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that the veteran does not allege, nor does 
the record reflect, that he first manifested a right knee 
disability during service or that a right knee disability is 
otherwise related to service on a direct basis.  Rather, he 
claims entitlement to service connection for a right knee 
disability as secondary to service-connected fracture of the 
left ankle with traumatic changes and marked limitation of 
motion.  He contends that while lifting a boat in March 1975, 
his service-connected left ankle gave out, thus shifting all 
his weight to his right leg.  He then reports that his right 
knee collapsed and he was taken to the hospital for 
treatment.  As a result of this initial injury to his right 
knee, the veteran claims that he has needed three surgeries 
in the past to alleviate his right knee symptoms.  He also 
states that he has current symptoms of weakness and 
instability in the right knee and contends that service 
connection is warranted for his right knee disability as 
secondary to his service-connected left ankle fracture with 
traumatic changes and marked limitation of motion. 

The relevant medical evidence includes the veteran's service 
medical records; a March 1975 record from St. Francis 
Hospital; private treatment records from Dr. Mayoza dated 
June 1992, Dr. M. Tanner dated December 1994 to January 1995 
and June 2002, and Dr. G. Kramer dated August 2003; VA 
treatment records dated July 2000 to March 2002 from 
Muskogee, Oklahoma, VA Medical Center; and VA examination 
reports dated February 1971 and June 2003.  

Service medical records reveal that the veteran fractured his 
left medial malleolus and distal fibula in January 1968.  At 
the time of a February 1971 VA examination the veteran 
complained of weakness and restricted motion in the left 
ankle.  A radiographic report pertaining to the left ankle 
revealed an old healed fracture through the base of the 
medial malleolus and through the distal shaft of the fibula.  
Mild post-traumatic arthritic changes were seen at the ankle 
joint.  Severe pressure pain and loss of entire dorsiflexion 
of the left ankle was observed.  On the basis of the 
foregoing, the RO granted service connection for fracture of 
the left ankle with traumatic changes and marked limitation 
of motion in a February 1971 rating decision.  

The March 1975 record from St. Francis Hospital reveals that 
the veteran reported his right knee gave away while he was 
lifting a boat four hours prior to arriving at the hospital.  
Since the injury, the veteran complained of pain of the 
medial joint line.  A sprain of the right medial collateral 
ligament was diagnosed. 

A June 1992 treatment report from Dr. Mayoza indicates that 
the veteran reported problems with his right knee that the 
veteran felt were directly related to the problems he had 
with his left ankle.  Specifically, the veteran indicated 
that with the left ankle being weaker, it put more stress on 
the right knee. 

In December 1994, Dr. Tanner performed arthroscopic surgery 
with partial medial meniscectomy.  At the veteran's initial 
evaluation, Dr. Tanner noted that the veteran first injured 
his right knee lifting a boat.  At the time of the injury, 
his right knee was thrust into a valgus position and he felt 
a pop and could not bear weight on his legs.  It was noted 
that the veteran was treated with a cast.  In the early 
1980's, the veteran had an arthroscopy and patellar shaving.  
In 1990, he had a partial meniscectomy and initiated an 
anterior cruciate ligament surgery, but it was not completed.  
Over the prior two years, the veteran had three episodes of 
sudden giving away and instability.  The last episode was 
when he stepped off the back of his pick-up, his knee gave 
away and since that time, he has felt something slip and lock 
at the medial knee area.  An X-ray revealed slight narrowing 
of the medial articular cartilage space of his knee.  The 
diagnosis, both pre- and post-operatively, was recurrent 
medial meniscus tear of the right knee with chronic anterior 
cruciate ligament tear.  During the surgery, it was found 
that the veteran had recurrent tear of the medial meniscus at 
the posterior horn and anterior cruciate ligament 
insufficiency.  

In a June 2002 office evaluation, Dr. Tanner indicated that, 
by way of history, the veteran had a complex left ankle 
fracture while in the military in 1968.  He had surgery for 
open reduction and internal fixation of the ankle fracture 
condition.  The veteran injured his right knee in the 1970's 
when he was trying to lift a boat and his left ankle gave way 
because of the previous injury and weakness.  That caused all 
of the stress to be placed on his right knee and, as such, 
his right knee was thrust into a valgus position.  Dr. Tanner 
summarized that the injury to the veteran's right knee caused 
him to have a complex right knee condition in which he had 
anterior cruciate ligament insufficiency and a medial 
meniscus tear.  Upon examination, it was noted that the 
veteran had slight anterior cruciate ligament laxity.  Dr. 
Tanner stated that the veteran's right knee condition was 
related to the condition of his left ankle.  Specifically, 
the injury to the veteran's right knee was a direct result of 
the injury and weakness of his left ankle incurred while in 
military service in 1968.

An October 2000 record from the Muskogee VA Medical Center 
reveals that the veteran's left ankle gave out and placed 
increased pressure on the right knee while lifting a boat in 
the mid-70's.  His past medical history included three 
subsequent surgical repairs in approximately 1980, 1987, and 
1995.  It was noted that there was no pain in the knee, but 
there was a loss of stability and strength.  

The June 2003 VA examination report indicates that the 
veteran related that he broke his left ankle during military 
service and since that time, he had been having problems with 
his left ankle.  He also stated that while he was lifting a 
boat in the 1970's, his left ankle gave away and he injured 
his right knee by tearing the anterior cruciate ligament.  
Subsequently, he had three surgeries performed on his right 
knee, with the most recent in December 1994.  The veteran 
complained that he could not walk on the right knee, felt 
weakness and fatigue, and had pain on the lateral side of the 
right knee at certain times.  Following a physical 
examination, he examiner diagnosed status post-arthroscopic 
meniscectomy with zero to mild functional loss due to 
weakness.  

The June 2003 VA examiner stated that the veteran sustained 
injury to his left ankle in 1968 and fractured his ankle.  He 
had open reduction and internal fixation done at that time.  
The fracture healed well and he was sent back to duty.  The 
examiner also reported that the veteran stated that later in 
1974, he injured his right knee due to a fall from a ladder 
and he sustained degenerative joint disease of the right knee 
secondary to that injury.  The examiner indicated that the 
veteran had three surgeries done on his right knee, including 
arthroscopic meniscectomy.  Immediately following this 
paragraph, the examiner stated, "[b]ased on this, it is my 
opinion that the veteran's right knee injury is not at least 
as likely as not due to his malleolar fracture of the left 
fibula."

An August 2003 treatment record from Dr. Kramer indicates 
that, according to the veteran, he was lifting a boat when 
his right knee gave away and such was treated in a cast for 
two months.  Dr. Kramer stated that it seemed from the 
veteran's story that the reason he sustained a torn anterior 
cruciate ligament was weakness in the left ankle.  In August 
2003, the veteran complained of on-going weakness and 
instability in the right knee and pain with the instability.  
He walked with a flexed leg gait and had mild tenderness at 
the patellofemoral joint.  The veteran had some mild 
tenderness at the patellofemoral joint.  The diagnosis was 
torn anterior cruciate ligament of the right knee. 



In August 2003, the veteran's cousin submitted a lay 
statement indicating that he was with the veteran when he 
injured his right knee lifting a boat.  The veteran's cousin 
indicated that immediately following the injury, the veteran 
stated that his left ankle became weak and he had to shift 
his weight to his right side.  The veteran's cousin revealed 
that he had heard the veteran relate this story many times 
and he always stated that his disabled left ankle gave out 
and caused the extra stress on his right side. 

Upon review of the evidence, it is clear that the veteran has 
current diagnoses of status post-arthroscopic meniscectomy 
with zero to mild functional loss due to weakness and torn 
anterior cruciate ligament of the right knee.  Evidence of 
record also indicates loss of stability and strength as well 
as slight anterior cruciate ligament laxity of the veteran's 
right knee.  The record also shows that the veteran is 
service-connected for a left ankle disability.  As set out 
above, however, there are conflicting medical opinions 
regarding the existence of a medical nexus between a right 
knee disability and the veteran's service-connected left 
ankle fracture with traumatic changes and marked limitation 
of motion.  

Drs. Tanner and Kramer both etiologically relate the 
veteran's currently diagnosed right knee disability to his 
service-connected left ankle fracture, citing to weakness in 
the left ankle as the cause of ankle instability leading to 
injury of the right knee.  In contrast, the VA examiner 
opined that the veteran's right knee disability was not 
likely related to his left ankle fracture.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

In this case, the Board finds the VA examiner's opinion to be 
of lesser probative value than the remaining medical evidence 
of record.  In that regard, the Board first notes that there 
is no indication that the VA examiner is an orthopedic 
surgeon or a specialist in orthopedics, whereas Dr. Tanner is 
an orthopedic specialist.  Additionally, the VA examiner 
based his opinion, in part, on the veteran's statement that 
in late 1974 he injured his right knee due to a fall from a 
ladder and sustained degenerative joint disease of the right 
knee secondary to that injury.  The Board observes that this 
statement is inconsistent with the veteran's reported history 
of his right knee disability as well as the medical evidence 
of record.  First, both in the treatment reports of record as 
well as in his statements in support of this claim, the 
veteran has consistently reported the injury to his right 
knee being solely the result of lifting the boat in 1975, 
when his left ankle gave out causing injury to the right 
knee.  He has not indicated an additional injury to his right 
knee as a result of a fall from a ladder.  In fact, in a May 
2004 statement and at his May 2004 Board hearing, the veteran 
acknowledges the June 2003 VA examiner's report of a fall 
from a ladder and denies reporting such an incident.  He 
again asserts that his right knee was initially injured when 
it gave away while he was lifting a boat in 1975.  Second, 
there is no indication that the veteran currently has, or 
previously had, degenerative joint disease of his right knee.  
X-rays taken of the veteran's right knee in March 1975 were 
negative, X-rays conducted in connection with the June 2003 
VA examination showed no bone or joint abnormality, and, in 
the August 2003 treatment record Dr. Kramer indicated that X-
rays showed surprisingly little disease and well-maintained 
joint spaces.

In contrast to the VA examination opinion, Dr. Tanner, the 
orthopedic surgeon who performed the veteran's arthroscopic 
surgery with partial medial meniscectomy in December 1994, 
offered an opinion based on an accurate recitation of the 
veteran's in-service injury to his left ankle and 
specifically attributed the veteran's right knee disability 
to weakness of his left ankle.  Due to the fact that Dr. 
Tanner considered a full history of the veteran's right knee 
complaints, performed the veteran's most recent knee surgery, 
and offered a medical basis for his opinion, the Board places 
great probative weight on Dr. Tanner's opinion.  Moreover, 
Dr. Kramer, when considering the way the injury happened, as 
reported by the veteran, stated that the veteran sustained a 
torn anterior cruciate ligament because of weakness in the 
left ankle.  As such, two separate doctors have each 
attributed the veteran's right knee injury to left ankle 
weakness. 

The Board thus concludes that the private opinions in the 
record are more probative than the VA examination report and 
that the veteran's right knee disability is the result of his 
service-connected left ankle fracture with traumatic changes 
and marked limitation of motion. 


ORDER

Service connection for right knee disability as secondary to 
service-connected left ankle fracture with traumatic changes 
and marked limitation of motion is granted. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



